           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

KEYA TURNER                                                 PLAINTIFF

v.                       No. 3:18-cv-168-DPM

CITY OF WEST MEMPHIS,
ARKANSAS; and WILLIAM
H. JOHNSON, Mayor, City of
West Memphis, Arkansas                                 DEFENDANTS

                                 ORDER
     1. Joint status report, № 17, noted and appreciated.
     2. Motion, № 18, denied without prejudice. At this stage, neither
the facts nor the claims are complex enough to warrant appointed
counsel.   And Turner has adequately represented herself so far.
Plummer v. Grimes, 87 F.3d 1032, 1033 (8th Cir. 1996). If this case needs
to be tried, then the Court will reconsider.
     So Ordered.
                                  __________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                  22 April 2019
